Citation Nr: 1526967	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  11-30 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable initial disability rating for herpes simplex.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1976, and from March 1977 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This matter was previously remanded by the Board in July 2014.

In November 2011, the Veteran requested to testify at a Board videoconference hearing.  The record reflects that the RO notified the Veteran in January 2014 that a hearing before a Veterans Law Judge had been scheduled for March 2014.  However, the Veteran did not appear for the Board hearing, and the notification letter was not returned by the United States Postal Service as undeliverable.  As neither the Veteran nor his representative has requested to reschedule the hearing, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his service-connected herpes simplex warrants a compensable disability rating.  He last underwent VA examination in connection with his claim in September 2014.  The September 2014 VA examiner noted that the Veteran reported having herpes simplex flare-ups once every three to six months, but that he was not experiencing a flare-up at the time of the examination.  The United States Court of Appeals for Veterans Claims has held that when evaluating disabilities that are subject to periodic exacerbations or outbreaks, such as herpes simplex, an examination should be scheduled during such an exacerbation.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  As the Veteran has asserted that his condition worsens with flare-ups, the Board finds additional examination is warranted to determine the current nature and severity of the Veteran's service-connected herpes simplex.



Additionally, as it appears the Veteran receives continuous treatment through 
VA, the Board finds the RO should obtain any outstanding VA treatment records dated from August 2014 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from August 2014 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of all manifestations associated with his service-connected herpes simplex.  The examination should be scheduled during a flare-up of this condition, which is likely to occur at short notice.  All appropriate steps should be taken to give notice to the examining facility of the unusual requirements of this case and to communicate with the Veteran to determine when a flare-up occurs.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the service treatment records, VA examination reports and treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should address the extent of the Veteran's herpes simplex in accordance with VA rating criteria.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Thereafter, re-adjudicate the claim of entitlement to a compensable initial disability rating for herpes simplex.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




